Citation Nr: 0006261	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for circulatory problems of 
both hands and feet, to include possible Raynaud's 
phenomenon/cold urticaria.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted the veteran 
entitlement to service connection for the residuals of right 
knee dislocation and assigned the disability a noncompensable 
evaluation, effective from the date of receipt of his claim 
in December 1993.  The same decision denied service 
connection for circulatory problems of both hands and feet.  
The veteran appealed.  

In June 1996, the veteran testified at a personal hearing 
held at the RO in Muskogee, Oklahoma, before the undersigned 
Member of the Board.  In October 1996, the Board granted the 
veteran a 30 percent evaluation for his right knee 
disability, disposing of this issue; the Board also remanded 
the claim for service connection for circulatory problems to 
the RO for further development.  After the RO continued the 
denial of the claim, the matter was returned to the Board.  

In September 1998, the Board again remanded the remaining 
issue on appeal to the RO for further development.  The RO 
complied with those remand instructions to the extent 
possible, but continued to deny the claim.  The matter has 
since been returned to the Board. 

As noted in the Board's September 1998 decision/remand, the 
veteran's representative, in his written informal hearing 
presentation, dated in July 1998, raised the issue of the 
veteran's entitlement to service connection for a psychiatric 
disorder, secondary to his service-connected right knee 
disability.  This issue is again referred to the RO for any 
and all appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained 

2.  Although possible Raynaud's disease was diagnosed in and 
since service, the medical evidence does not establish that 
that veteran has, or ever has had, a chronic medical disorder 
manifested by swelling and discoloration in his hands and 
feet induced by cold.

3.  There is no persuasive medical evidence of a nexus 
between any current disability and the veteran's active 
military service, to include any cold exposure therein. 


CONCLUSION OF LAW

The criteria for service connection for circulatory problems 
of both hands and feet, to include possible Raynaud's 
phenomenon and cold-induced urticaria, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records reveal that in March 
1975 he was seen for complaints of swelling and discoloration 
of his hands and feet after being exposed to cold weather.  
He related that this had happened several times before his 
entry onto active duty, and that, on one occasion, he had 
seen a private physician who had given him "white pills" 
and told that there was "nothing wrong with me."  The 
report notes that the veteran had been seen the previous day 
and noted to have had erythematoid blotchy lesions with 
vascular lesions spread throughout associated with marked 
edema of both hands.  On current examination, the physician 
found that the veteran's hands were normal without sequelae.  
A diagnosis was deferred.  The veteran returned to the clinic 
a week later still complaining of intermittent swelling of 
his hands and feet, primarily his hands, but not constantly.  
He underwent submersion of his hands in ice water for five 
minutes.  His right hand was positive for pain and tenderness 
in the hand, with decreased range of motion without pain.  
His left hand showed erythematous, decreased vascular supply 
to the nail beds, and no edema.  A diagnosis was deferred, 
but possible Raynaud's phenomenon was noted.  In March 1975, 
he was given a temporary ninety-day physical profile due to 
circulatory problems where he was to have no outside duty at 
all, no physical training and no field duty.  In May 1975, he 
was again seen for complaints of intermittent edema of both 
hands with pain upon exposure to cold weather.  A provisional 
diagnosis of probable Raynaud's phenomenon was given.  He 
described different sized "blotches" on his hands with 
swelling and blanching upon exposure to cold over the past 
year.  On warming of his hands, he stated that the "bumps 
and blotches" gradually go away, and there would be no 
blueness or erythremia.  He reported no history of cold 
injury.  On examination, he appeared healthy with no hand 
symptoms visible, to include no findings of edema or 
discoloration of the hands.  His temporary physical profile 
was extended to August 1975.  In June 1975, he was again 
examined and his hands were found to be normal.  The examiner 
noted that he would tend not to give the veteran a permanent 
profile until the nature of his cold intolerance was better 
defined.  The veteran's physical examination report of 
October 1975 and his separation physical examination report 
of December 1975 were negative for any circulatory problems, 
or references to cold intolerance.  

The earliest post-service medical reports of record are from 
1992 to 1994.  These private hospital and outpatient records 
show treatment for his knee and do not mention any complaints 
of circulatory problems or reflect symptomatology pertaining 
to Raynaud's phenomenon or cold intolerance.  

The veteran's VA examination report of March-April 1994 notes 
that his skin appearance was normal.  The skin temperature 
was normal and there were no paresthesias.  A diagnosis of 
possible Raynaud's disease was given; however, the report 
notes that veteran's records were not available to the 
examiner and the examiner gave no rationale for the 
diagnosis.  

The report of the veteran's February 1995 VA examination 
makes no mention of any skin or cold induced problems.  His 
sister's statement of February pertains to the veteran's knee 
problems but makes no mention of any skin or cold induced 
problems.  The veteran's physician's medical statement of 
February 1995 reflects treatment for the veteran's knee, and 
nothing pertaining to a skin or cold induced problem.  
Likewise, the veteran's employer's letter of September 1995 
refers to the veteran's knee problem and not to any skin or 
cold intolerance problems.  The veteran's October 1995 VA 
examination report reflects no findings pertaining to skin or 
cold intolerance problems.  

In June 1996, the veteran appeared at a hearing before the 
undersigned Member of the Board at the RO and testified that 
he has had circulatory problems, primarily involving his 
hands both in service and since his separation from service.  
He stated that when it is cold he develops swelling, and red 
and white bumps on his hands.  He further stated that he was 
treated for this problem during service, but never had a 
definite diagnosis, and that he has not sought private 
treatment for his condition since his separation from 
service.  

In October 1996, the veteran underwent a VA examination 
primarily of his musculoskeletal system; however, in his 
diagnoses, the examiner noted that he was unable to confirm 
the presence of Raynaud's phenomenon or syndrome.  For such a 
finding, the physician noted that reliance on the veteran's 
records would have to be made or the veteran would have to be 
examined by a specialist during an exacerbation of the 
veteran's manifestations.  

Pursuant to the Board's October 1996 remand, the veteran 
underwent VA dermatology examination in May 1997 for 
evaluation of his hands, to a greater degree than his feet, 
because of the veteran's contentions that they develop small 
bumps and swelling when they are exposed to wet, cold 
conditions, which resolve after approximately one hour in a 
warm environment.  In essence, the examination report notes 
that the veteran stated these manifestations began in service 
while he was stationed in Germany and, at times, there will 
be a reddish, somewhat blue discoloration that occurs.  He 
noted he has no problems with cuts or lesions healing on 
these fingers and that he has no allergies.  Examination 
revealed normal appearing hands and arms with radial and 
ulnar pulses present, bilaterally, and good capillary refill.  
The examiner noted that the results of an upper extremity 
arterial vascular laboratory study were normal, including PPG 
(photoplethysmography) pulsations of his fingertips.  An ice 
water emersion/rewarming time study was performed whereby his 
hands were emerged in 4 degrees centigrade temperature for a 
period of one minute.  Immediately after, his finger 
temperatures were in the range of 18 degrees centigrade.  By 
ten minutes, he had normalized his finger temperatures.  
There were some whitish, punctate lesions that occurred, but 
urticarial lesions did not develop.  He stated that when 
lesions develop they start out with those white, punctate 
spots.  Following the examination, the physician's assessment 
was that the veteran most likely has a cold-induced 
urticaria.  The physician noted that he found no evidence of 
a cold-induced vasospastic disorder, nor does he have an 
underlying arterial process.  The examiner opined that this 
does not appear to be Raynaud's phenomenon and, in the 
physician's experience, is not associated with recognized 
morbidity.  

Pursuant to the Board's September 1998 remand, the above-
mentioned physician added an addendum in March 1999 to his 
examination report in which he related that he had reviewed 
the veteran's claims file and noted that, while the veteran 
had a number of clinic visits on active duty describing his 
symptoms, the physician was unable to find any definitive 
abnormalities on the service doctors' physical examinations 
to truly document the status of his complaints.  Furthermore, 
the examining physician noted that he had found no definite 
evidence for cold-induced vasospasms or true cold-induced 
urticaria on his previous examination.  


Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for circulatory problems (including possible 
Raynaud's phenomenon/cold urticaria) of both hands and feet 
is "well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  In addition, the Board is 
satisfied that all relevant facts have been properly 
developed, to include compliance with the Board's October 
1996 and September 1998 remands, and no further assistance to 
the veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).

As noted above, the veteran's service medical records show 
that he was seen on numerous occasions for complaints of 
swelling and discoloration of the hands and feet brought on 
by exposure to cold.  However, the service medical records do 
not contain a definitive diagnosis of any underlying 
pathology to account for those manifestations.  On occasion, 
the examiners, based on the veteran's statements, 
provisionally diagnosed possible Raynaud's phenomenon; 
however, on actual examination, including examination 
following ice emersion tests of his hands, no definitive 
diagnosis of an underlying pathology was given.  He was given 
a temporary physical profile due to circulatory problems 
while he was being observed for his cold induced complaints.  
Still, no medical diagnosis of any underlying pathology was 
made.  The reports of medical examinations conducted shortly 
before and at his separation from service were negative for 
any circulatory problems, or references to cold intolerance.  

During his personal hearing before the undersigned Member of 
the Board, the veteran noted that he had not sought post-
service medical treatment for his complaints.  In early 1994, 
a VA examining physician offered a diagnosis of possible 
Raynaud's phenomenon, apparently based on the veteran's 
complaints because the examination found the veteran's hands 
were normal, there were no paresthesias, the veteran's 
records were not available to the examiner, and the examiner 
gave no rationale for the diagnosis.  

However, the VA physician who examined the veteran in May 
1997 and reviewed his claims file, pursuant to the Board's 
remands, specifically noted in his March 1999 addendum to 
that report that he was unable to find any definitive 
abnormalities of the veteran's hands and feet either in the 
veteran's service medical records or on personal examination 
of the veteran.  In fact, on examination, the physician found 
no definite evidence for cold-induced vasospasms or true 
cold-induced urticaria.  The Board has given great weight to 
these well reasoned medical opinions that were based both on 
the physician's review of the veteran's medical history and 
physical examination of him.  See Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Thus, while the in- and post-service medical records contain 
a reference to possible Raynaud's disease (rendering the 
claim at least plausible), there has never been a definitive 
diagnosis to account for the veteran's complaints of swelling 
and discoloration of this hands and feet upon exposure to 
cold upon full examination, testing, and file review.  
Service connection may not be granted for nonspecific 
pathology.  See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
As the medical evidence does not establish that that veteran 
has, or ever has had, a chronic medical disorder manifested 
by swelling and discoloration in his hands and feet induced 
by cold, the Board must also find that there is no persuasive 
evidence of a nexus between current disability of the hands 
and feet, if any, and the veteran's active military service, 
to include exposure to cold therein. 

The veteran asserts that his current cold-induced 
manifestations presented on his extremities have an 
underlying pathology, such as Raynaud's phenomenon or cold 
urticaria, and are the same manifestations with the same 
claimed underlying pathology that were present while he was 
in service.  While he certainly is competent to offer 
evidence as his symptoms, as a lay person without medical 
training or expertise, he is not competent to either render 
an opinion on a medical matter, such as the diagnosis for, or 
etiology of, a disability.  See Anderson v. West, 12 Vet. 
App. 491, 496 (1999); Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, even acceptable as credible his assertions as 
to the symptoms he has experienced in and since service, the 
claim must still be denied in the absence of persuasive 
medical evidence establishing a link between those symptoms 
and a current, definitive diagnosis.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In light of the foregoing, the Board must conclude that the 
criteria for a grant of service connection for claimed 
circulatory problems of both hands and feet, to include 
Raynaud's phenomenon and cold urticaria, are not met.  In 
reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).



ORDER

Service connection for circulatory problems of both hands and 
feet, to include possible Raynaud's phenomenon/cold 
urticaria, is denied.  



		
	JACQUELINE E. MONROE	
	Member, Board of Veterans' Appeals



 

